Name: Council Regulation (EEC) No 458/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the activating threshold price, the guide price and the minimum price for peas, field beans and sweet lupins applicable in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  prices;  plant product
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 53 / 11 COUNCIL REGULATION (EEC) No 458/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the activating threshold price, the guide price and the minimum price for peas, field beans and sweet lupins applicable in Spain and Portugal derived from the guide price in accordance with the rules of the common organization of the market ; Whereas , under Article 394 of the Act, the prices fixed by this Regulation are applicable as of 1 March 1986 ; whereas the monthly increases fixed by Regulation (EEC) No 1487/85 (') and applicable for the month of March should therefore be taken into account ; wher ­ eas , for the remainder of the 1985 /86 marketing year, the prices will be subject to the monthly increases prov ­ ided for in that Regulation , HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 March 1986 to the end of the 1985/86 marketing year, the activating threshold prices applicable in Spain and Portugal are hereby fixed at the following levels : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Treaty of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234(2) thereof, Having regard to the proposal from the Commission , Whereas Article 121 ( 1 ) of the Act of Accession lays down that Article 68 is to apply to the activating thres ­ hold price for peas , field beans and sweet lupins used in the manufacture of animal feed ; whereas the guide price for peas and field beans applicable in Spain as of 1 March 1986 is to be fixed on the basis of the variation which exists between the prices of competitive products in rotation cropping in Spain and in the Community as constituted at 31 December 1985 over a reference period to be determined ; Whereas Article 307 ( 1 ) of the Act lays down that the activating threshold price for peas , field beans and sweet lupins used in the manufacture of animal feed and the guide price for other peas and field beans applicable in Portugal as of 1 March 1986 are to be fixed on the basis of the variation which exists between the prices of competitive products in rotation cropping in Portugal and in the Community as constituted at 31 December 1985 over a reference period to be deter ­ mined ; whereas , in accordance with the joint declara ­ tions attached to the Act , the prices for the 1985 /86 marketing year should be used ; Whereas the variation found between the common price and that of Spain both for the activating thres ­ hold price and for the guide price for peas and field beans is less than 3% ; whereas Article 69 of the Act permits in such a case the immediate application of the common price ; whereas recourse should be had to such a possibility ; Whereas the same also holds true for the activating threshold price and the guide price for peas and field beans for Portugal ; whereas recourse should be had to the possibility opened by Article 237 of the Act to immediately apply the common price ; (ECU/100 kg) Peas and field beans Sweet lupins spain Portugal 50,64 (') 53,04 0 50,64 ( i ) 53,04 0 44,15 (') 48,25 (') (') At the beginning of the marketing year . ( 2 ) Including the monthly increases . 2 . The prices set out in paragraph 1 refer to soya cake with :  a total crude protein content of 44 %, and  a moisture content of 1 1 % . Article 2 1 . For the period from 1 March 1986 to the end of the 1985/86 marketing year the guide prices applicable in Whereas , for the sake of administrative efficiency, a minimum price should also be fixed, which should be (') OJNoL 151,10 . 6 . 1985 , p. 10 . No L 53/ 12 Official Journal of the European Communities 1.3.86 Spain and Portugal are hereby fixed at the following levels : Article 3 1 . For the period from 1 March 1986 to the end of the 1985/86 marketing year, the minimum buying-in prices are hereby fixed at the following levels : (ECU/100 kg) Peas and field beans (ECU/100 kg) Peas Field beans Sweet lupinsSpain Portugal 32,48 (') 33,56 (2 ) 32,48 (') 33,56 (2) Spain Portugal 29,43 (') 29,43 (') 28,43 (') 28,43 (') 29,23 (') 31,79 0 ) 0 ) At the beginning of the marketing year. (2) Including the monthly increases . 0 ) Monthly increases included . 2 . The prices set out in the foregoing paragraph refer to products as defined in Article 2 (2). Article 4 This Regulation shall enter into force on 1 March 1986 . 2 . The prices set out in paragraph 1 refer to products in bulk of sound, genuine and merchantable quality with 3% impurities and, in the product itself, 14% moisture content . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS